t c memo united_states tax_court daniel e godfrey petitioner v commissioner of internal revenue respondent docket no filed date daniel e godfrey pro_se louise r forbes for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure petitioner resided in winthrop massachusetts at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the sole issue is whether petitioner is entitled to exclude from gross_income dollar_figure paid to petitioner and dartmouth college by the globe newspaper co the publisher of the boston globe the globe the facts are undisputed and may be summarized as follows when petitioner was in secondary school he delivered newspapers for the globe during that time the globe had a paper route to college program in which petitioner participated under the program if petitioner delivered the globe for years the globe would pay dollar_figure toward petitioner's first-year tuition at an accredited college or university petitioner delivered the globe for the years and upon his graduation from secondary school in petitioner was accepted by and enrolled at dartmouth college on date the globe issued a check to petitioner and dartmouth college in the amount of dollar_figure that was applied toward petitioner's first year tuition petitioner did not include the dollar_figure in gross_income on his federal_income_tax return upon examination respondent determined that the dollar_figure was includable in gross_income and issued a notice_of_deficiency sec_61 defines gross_income to include all income from whatever source derived in view of the all inclusive language of sec_61 exclusions from income are matters of legislative grace and are construed narrowly 515_us_323 966_f2d_668 fed cir a taxpayer seeking an exclusion from income must be able to point to an applicable statute and show that he comes within its terms petitioner originally contended that sec_117 excluded the globe payment from income sec_117 excludes from income any amount received as a qualified_scholarship as petitioner now recognizes however sec_117 does not apply to any amount which represents payment for services by the student sec_117 there is no question that petitioner and the globe understood that the dollar_figure was contingent on petitioner's rendering services therefore as petitioner recognizes sec_117 is inapplicable here petitioner also contends that the payment was an award and exempt from gross_income under sec_74 to understand this argument we turn first to sec_74 which provides that as a general_rule gross_income includes amounts received as prizes_and_awards sec_74 however provides an exception to the general_rule in certain circumstances where the award is transferred to a charitable institution while we have no doubt that dartmouth college is a qualified institution we seriously question whether congress intended for this provision to include transfers in payment of tuition furthermore sec_74 applies to amounts received primarily in recognition of religious charitable scientific educational artistic literary or civic_achievement while we have no doubts particularly in light of new england winter mornings that the globe's payment was in recognition of herculean efforts we cannot classify those efforts within any of the enumerated achievements to which sec_74 is directed see 47_tc_428 we further note that under sec_74 the recipient must have been selected without any_action on his part to enter the contest or proceeding we are not pursuaded that petitioner played no role in initiating the process that led to the globe's payment 31_tc_1046 in sum we must also reject petitioner's sec_74 argument therefore respondent's determination is sustained decision will be entered for respondent
